Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 36-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, roofing material, and method of reducing heat absorption, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2nd, 2021.
Applicant’s election without traverse of Invention I (claims 27-35 and 45-46) in the reply filed on February 2nd, 2021, acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-35 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites both the presence of a porosity enhancer comprising a powdered carbonaceous combustible material, in addition to a plurality of light scattering voids and a porosity of between 20-
Claims 28-35 and 45-46 are rejected as indefinite due to dependence on indefinite claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27-30, 32, 34-35, and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiao et al (US 2011/0086201 A1), and in further view of Hong et al (US 2008/0241516 A1), Dondi et al (The vitreous phase of porcelain stoneware: Composition, evolution during sintering and physical properties), and Fensel et al (US 2003/0152747 A1).
With regard to claims 27-30, Shiao (US 2011/0086201 A1) discloses a white refractory roofing granule comprising a ceramic material formed from a substantially homogenous mixture of a ceramic-forming clay and sintering material, said bright white refractory roofing granule having a total solar reflectance of at least 0.80 and a Hunter Color L-value of at least 85.0 (para. [0014], [0015], [0019], 
Shiao additionally discloses the addition of nepheline syenite and carbon black (para. [0057] and [0099]). It is noted that according to the present specification, carbon black is a porosity enhancer comprising a powdered carbonaceous material.
Although Shiao notes that silica may be incorporated as a binder, Shiao does not specify the type of silica (i.e., whether or not the silica is particulate).
Hong teaches a roofing granule binder which includes colloidal silica (i.e., silica particles) (Hong: para. [0112]; claim 1). Shiao and Hong are analogous art because they are related to the same field of endeavor of improving the optical effects of roofing granules. One of ordinary skill in the art would have found it obvious to have selected colloidal silica for the silica of Shiao, in order to increase the binding strength of the granule of Shiao (Hong: para. [0111] and [0112]; Table 3), thereby minimizing the loss of pigments which are present in the granule of Shiao.
However, Shiao and Hong not teach an amount of silica, particularly 10% to 40% by weight of silica within the roofing granule. Furthermore, Shiao and Hong do not appear to teach a crystalline silica.
Dondi teaches ceramic building materials comprising a clay mineral substance (such as kaolin, or a ball clay, which is also a white clay according to the present specification), feldspar, and quartz (i.e., crystalline silica) (Dondi: Introduction, 1st paragraph; Results, 1st paragraph; Fig. 2). Shiao, Hong, and Dondi are analogous art because they are related to the same field of endeavor of ceramic roofing materials comprising kaolin, silica, and a sintering aid. Dondi provides a ternary diagram, which illustrates changes in sintering temperature, hardness, and color due to changes in the relative amounts 
Shiao, Hong, and Dondi do not appear to teach a porosity of between 20-50% when measured by mercury intrusion.
Fensel is directed to a roofing product, and in Particular, Fensel teaches that porosity can be adjusted via the addition of aluminum (Fensel: para. [0047] and [0072]). In particular, Fensel teaches that a porosity of less than about 20% is desirable in order to prevent absorption of oil which leads to a reduced roofing granule lifespan (Fensel: para. [0047] and [0072]). Shiao, Hong, Dondi, and Fensel are analogous art in that they are related to the same filed of endeavor of roofing granules. A person of ordinary skill in the art would have found it obvious to have selected from the porosity range of Fensel for the roofing granule of Shiao, Hong, and Dondi, in order to prevent the absorption of oil, thereby increasing the lifespan of the roofing granule. The range of Fensel is substantially close to the range of the present claim (porosity 20%-50%). Instances of substantially close have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. 

With regards to claim 34, Fensel discloses addition of at least about 20 wt% aluminum oxide to the roofing granules for the purpose of improving the reflectivity, hardness, and the porosity of the roofing granules (Fensel: para. [0019]). Therefore, person of ordinary skill in the art would have found selection from the range of Fensel obvious for the purpose of improving reflectivity, hardness, and porosity (Fensel: para. [0019]). The range of at least 20 wt. % disclosed by Fensel overlaps the claimed range of 20-50 wt. %, thereby establishing a prima facie case of obviousness.
With regards to claim 35, Shiao teaches a crystalline content (i.e., overall crystallinity) of at least ten percent (Shiao: para. [0014]). This range overlaps the claimed range of 30% to 60% overall crystallinity, thereby establishing a prima facie case of obviousness.
With regards to claim 45, the granule further comprises titanium dioxide (Shiao: para. [0016]).
With regards to claim 46, the crystalline silica particles are quartz particles (see above discussion).




Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiao et al in view of Hong et al, Dondi et al, and Fensel et al as applied to claim 27 above, and in further view of Shiao et al (US 2010/0203336 A1), hereinafter Shiao '336, and Duda et al (US 2010/0104809 A1).
With regard to claim 31, Shiao, Hong, Dondi, and Fensel, teach a granule according to present claim 27. Fensel teaches the selection of a Moh’s hardness of at least about 3 (Fensel: para. [0016]). It is noted that since both the Moh's hardness and claimed hardness are unbounded upper ranges, they must necessarily overlap. One of ordinary skill in the art would have found it obvious at the time of invention to have selected from the hardness range of Fensel, in order to prevent dislodging and/or destruction of the granules, which would thereby result in deteriorated reflective properties (Fensel: para. [0016]). This range overlaps the range of the present claim (Barrett Hardness value of at least 70) and instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.
 However, Shiao, Hong, Dondi, and Fensel do not appear to teach a granule having the claimed translucency of 5% or less, or the claimed thermal emittance of at least 0.8.
Shiao ‘336 teaches an opacity of 93 to 100% (Shiao ‘336: para. [0034] and [0088]; Table 1). Since opacity is the inverse of translucency, Shiao '336 teaches an equivalent translucency of 0 to 7%. Shiao, Hong, Dondi, Fensel, and Shiao '336 are analogous art because they are related to the same field of endeavor of optical properties of solar reflecting roofing granules. One of ordinary skill in the art would have found it obvious at the time of invention to have selected from the translucency range of Shiao '336 for the translucency of Shiao, Hong, Dondi, and Fensel, in order to provide solar protection (Shiao '336: para. [0034]). This range overlaps the range of the present claim (translucency of 5% or less). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.

Duda teaches that the California Energy Commission’s Building Energy Efficiency Standard requires low-slope nonresidential roofs to have a thermal emittance of at least 0.75 (Duda: para. [0004]). Shiao, Hong, Dondi, Shiao ‘336, Fensel, and Duda are analogous art because they are related to the same field of endeavor of protecting roofing granules. One of ordinary skill in the art would have found it obvious to have selecting from the thermal emittance range of Duda, in order to ensure that the roofing granules meet the California Energy Commission's Building Energy Efficiency Standard (Duda: para. [0004]). Taken as a whole, the Duda reference further teaches that improved thermal emittance leads to a roof with improved cooling. The range of Duda overlaps the range of the present claim (thermal emittance of at least 0.8). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiao et al in view of Hong et al, Dondi et al, and Fensel et al as applied to claim 27 above, and in further view of George et al (US 5,240,760 A).
With regards to claim 33, Shiao, Hong, Dondi, and Fensel teach a roofing granule as applied to claim 27 above. Although Shiao does not appear to suggest an additional post-treatment coating, Shiao acknowledges the incorporation of silicone resins on the outer portions of the granule.
George teaches a polysiloxane-coated roofing granule (George: Abstract; claim 1). The polysiloxane may be an aqueous polysiloxane (i.e., in an emulsion due to the presence of an emulsifier), and the polysiloxane is applied to the granules in an amount of 0.005 to 0.05 weight percent (George: col. 4, lines 45-55; col. 6, lines 10-18). Shiao, Hong, Dondi, Fensel, and George are analogous art because they are related to the same field of endeavor of roofing granules. One of ordinary skill in the art would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783